Citation Nr: 1622665	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  11-06 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for Chronic Fatigue Syndrome (CFS), including  secondary to service-connected fibromyalgia.

2.  Entitlement to a rating higher than 40 percent for the Fibromyalgia with major depressive disorder and pain disorder, including considering whether separate ratings are warranted for this disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Gonzales, Agent



WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to April 2005.

This appeal to the Board of Veterans' Appeals (BVA/Board) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, in support of her claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

The Board subsequently, in September 2013, remanded the claims to the Agency of Original Jurisdiction (AOJ) for further development and consideration.

In November 2014 correspondence, so, the Veteran indicated she is withdrawing her claim of entitlement to a TDIU.  So the Board is summarily dismissing this claim pursuant to 38 C.F.R. § 20.204 (2015).

The claim of entitlement to service connection for CFS, including as secondary to the service-connected fibromyalgia, is again being REMANDED to the AOJ because still further development of this claim is required.  However, the Board is going ahead and deciding the remaining claim for a higher rating for the fibromyalgia.


FINDINGS OF FACT

1.  The 40 percent rating currently in effect for the Veteran's fibromyalgia is the highest possible schedular rating available for this disability, and there are no exceptional or unusual circumstances owing to this disability requiring 
extra-schedular consideration.

2.  In November 2014, prior to the promulgation of a decision in this appeal, the Veteran indicated she is withdrawing her TDIU claim.


CONCLUSIONS OF LAW

1.  A rating higher than 40 percent for the fibromyalgia is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code (DC) 5025 (2015).

2.  The criteria are met for withdrawal of the appeal concerning the claim of entitlement to a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA's duty to notify was satisfied by way of a letter provided the Veteran in June 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


The Veteran also has received the required assistance in fully developing her claims, at least those being decided, including in terms of obtaining all relevant records and providing an examination and obtaining a medical opinion.  38 C.F.R. § 3.159(c).

As well, the Board finds there was the required compliance with the procedural due process requirements of 38 C.F.R. § 3.103(c), as concerning the Travel Board hearing in June 2011.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Indeed, the issues were correctly identified and the presiding Veterans Law Judge (VLJ), the undersigned, duly explained the components or elements of the claims.  There was satisfaction of the presiding VLJ's twofold responsibility according to § 3.103(c) in terms of fully explaining the issues still outstanding that were relevant and material to substantiating the claims, by explicitly identifying them for the claimant, and by suggesting the claimant submit evidence on an issue material to substantiating the claim when such evidence was missing from the record or when the testimony during the hearing raised an issue for which there is no evidence in the record.  Id., at 496-97.  The Veteran presented testimony explaining why she believes she is entitled to a higher rating for her fibromyalgia.  In the questions asked, and her responses, she demonstrated her actual knowledge of the evidence needed to substantiate her claims, including this increased-rating claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  Further, she has not alleged any deficiency in the hearing was prejudicial to her claims, meaning outcome determinative of them.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice or assistance deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Moreover, much of the development of her claims directed in the Board's September 2013 remand of them was precipitated by the testimony she had provided during her hearing.  And, except as in the case of the claim for service connection for CFS, there was compliance, certainly the acceptable substantial compliance, with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  All potentially applicable diagnostic codes, irrespective of whether raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Also, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, this reasonable doubt must be resolved in the Veteran's favor and the signs and symptoms attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).


Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date of the award of service connection if there have been occasions when the disability has been more severe than at others (a practice known as a "staged" rating).  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  In fact, a staged rating is appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, so even in the context of established ratings, not just initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The only difference in this latter scenario is that the relevant temporal focus is on the state of the disability since the year immediately preceding the date of receipt of the claim for a higher rating for the disability.  38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).

Criteria for Fibromyalgia (DC 5025)

The Veteran is requesting a rating higher than 40 percent for her fibromyalgia.

According to 38 C.F.R. § 4.71, DC 5025, Fibromyalgia (fibrositis, primary fibromyalgia syndrome) is rated as follows:

A 10 percent disability evaluation is warranted when requiring continuous medication for control.  A 20 percent disability evaluation is warranted if episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but presenting more than one-third of the time.  A 40 percent disability evaluation is warranted when the evidence reflects the disability symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.


According to a NOTE in DC 5025, widespread pain means pain in both the left and right sides of the body that is both above and below the waist and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

Analysis

So as is apparent, the Veteran already has the highest possible schedular rating of 40 percent for her fibromyalgia, meaning the highest rating on offer from DC 5025.

She previously asserted that she was requesting a separate rating for her major depressive disorder and pain disorder, which were previously evaluated as part and parcel of her fibromyalgia.  However, subsequent to the Board's September 2013 remand, more specifically in a September 2015 rating decision since issued, she was granted a separate disability rating of 70 percent for her major depressive disorder and pain disorder, retroactively effective from May 29, 2008.  And in an October 2015 letter, in response, her representative affirmed that she was fully satisfied with the September 2015 rating decision and did not want to appeal this additional rating.  Consequently, there is no dispute insofar as whether she is entitled to an even higher rating for her major depressive disorder and pain disorder.  Moreover, because she already has the highest possible schedular rating for her fibromyalgia, the only possibility of receiving even greater compensation for this disability is on an extra-schedular basis under the special provisions of 38 C.F.R. § 3.321(b)(1).  When, as here, a Veteran has the highest permissible schedular rating for a service-connected disability, but nonetheless believes she is entitled to even greater compensation, the Board must consider whether an extra-schedular rating is warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


Extra-schedular Consideration

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

Here, though, there is no such indication.  The Board finds that the symptoms associated with the Veteran's fibromyalgia are specifically contemplated within the diagnostic codes.  In short, the rating criteria reasonably describe her fibromyalgia symptomatology and, more importantly, the consequent functional impairment.  Thus, referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part and parcel of the claim for an increased rating, not instead a separate claim.

Here, though, in a November 2014 statement in support of claim, the Veteran specifically indicated she was withdrawing her appeal of this TDIU claim.

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.

The Veteran's statement satisfies these requirements, and since the Board had not yet issued a decision concerning this claim, the criteria are met for its withdrawal.  See id.

When a pending appeal of a claim is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal of the claim is the appropriate disposition.  38 U.S.C.A. § 7105(d).


ORDER

Entitlement to a rating higher than 40 percent for the fibromyalgia is denied.

The appeal as to the issue of entitlement to a TDIU is summarily dismissed.


REMAND

In September 2013, the remaining issue of entitlement to service connection for CFS, including as secondary to the service-connected fibromyalgia, was remanded by the Board for further development and consideration.  Specifically, the Board instructed the AOJ to have the Veteran undergo an examination for a medical opinion regarding whether her claimed condition is related to her military service, including secondarily by way of her service-connected fibromyalgia. 

The Veteran was provided this requested VA medical examination in October 2013.  The examination report notes her with CFS and other malaise and fatigue.  The examination report further notes her having an acute onset of CFS.  Further, the report noted her symptoms of fatigue, low grade fever, generalized muscle aches and weakness, headaches, sleep disturbances, and neuropsychological symptoms attributable to CFS.  Additionally, the report reflects cognitive impairments attributable to her CFS.  Ultimately, however, the examiner conversely opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner concluded that the Veteran does not meet the criteria for a diagnosis of CFS because she has depressive symptoms that may produce symptoms similar to CFS.

The Board finds the October 2013 VA medical opinion inadequate because of the seemingly conflicting findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA endeavors to provide an examination for a service-connection claim, even if not statutorily obligated to, it must ensure the examination is adequate, else, notify the Veteran why such an examination will not or cannot be provided).  The examiner's ultimate conclusion that the Veteran does not meet the criteria for a diagnosis of CFS directly contradicts other portions of the medical examination report.  Specifically, the medical report in other parts acknowledges the Veteran with CFS and even lists her symptoms associated with this condition.  So there is patent discrepancy over whether she has CFS (versus just the depressive symptoms or major depressive disorder that already has been determined service connected and, until rather recently, was rated as part and parcel of her fibromyalgia, though now separately).

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the conclusions to the supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (similarly providing that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions).  In this case, the October 2013 medical opinion failed to provide a well-reasoned medical explanation in regards to the claimed condition.  As such, a supplemental opinion, explaining the conflict between the medical report and the examiner's October 2013 conclusion, is needed.


Accordingly, this remaining claim for CFS is again REMANDED for the following still additional development and consideration:

1.  Obtain a supplemental medical opinion concerning whether the Veteran meets the criteria of 38 C.F.R. § 4.88a for a diagnosis of CFS.  If this diagnosis is found warranted, the examiner must indicate whether it is the type of chronic disability contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 that would warrant presumptive service connection.  Consideration also is required as to whether the CFS is otherwise directly related to symptoms shown in service and regarding the alternative likelihood (very likely, as likely as not, or unlikely) it is secondary to the fibromyalgia that already has been determined to be a service-connected disability, so meaning proximately due to, the result of, or chronically aggravated by this service-connected disability.

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

It is most essential the VA compensation examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the file supporting findings and conclusions.


*And unlike when previously commenting in October 2013, care must be taken to ensure the ultimate opinion provided is not internally inconsistent with other findings in the examination report, including especially as concerning whether the Veteran has CFS.  On the one hand, the prior October 2013 examiner concluded the Veteran does not have CFS, instead has depressive symptoms that may cause symptoms similar to CFS (her major depressive disorder already has been determined to be a service-connected disability).  But on the other hand other portions of the October 2013 examination report seemingly suggest the Veteran has CFS.  So clarification of whether she does versus does not is needed, even aside from, if concluded she does, also determining whether it is a direct, presumptive or secondary result of her military service.

2.  Ensure this addendum opinion is responsive to these questions asked.  If not, return the report for any necessary additional information or explanation.  38 C.F.R. § 4.2.

3.  Then readjudicate this remaining claim of entitlement to service connection for CFS in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and her representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.


The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


